Citation Nr: 1613237	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to in-service herbicide exposure.

2. Entitlement to service connection for residuals of a shrapnel wound injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970.  He is in receipt of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled to appear for a hearing before the Board in May 2015.  He failed to report for the hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that his hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded these matters for further evidentiary development.

Regarding a skin disability, the Veteran was to be provided a VA examination.  The examiner was to identify all skin disabilities present since 2007, even those that may have resolved by the time of the VA examination.  The examiner was to opine as to the etiology of any such skin disability identified.  

The Veteran was afforded a VA examination in November 2015.  There, the examiner stated that the Veteran did not have any skin disability, nor had the Veteran ever had a skin disability.  The examiner went on to state that the Veteran did not have a diagnosis of chloracne or and other acne for disease consistent with chloracne.

The examiner was to comment on all skin disabilities the Veteran has been diagnosed as having since 2007, including those that have resolved.  A review of the record shows other skin disability diagnoses of record.  See, e.g., December 2007 Treatment Record of Dr. I.M.Z., M.D. (noting neoplasm, actinic keratosis, seborrheic keratosis).  The VA examiner did not consider the other skin disability diagnoses of record, despite the fact that they may have resolved.

Regarding residuals of shrapnel wounds, the Veteran was to be afforded a VA examination.  The Board noted that many X-rays showed the presence of metallic densities in the Veteran's abdomen.  The VA examiner was to discuss the nature and origin of any metallic fragments in the Veteran's body.

The Veteran was afforded a VA examination in November 2015.  The examiner stated that the Veteran had no identifiable, visible scars on physical examination.  However, the remand specified that the examiner identify any metallic fragments, not simply whether there was any visible scarring.  See March 2011 Record of Dr. R.N., M.D. (two metallic BBs in the abdomen); September 2011 VA X-Rays (showing pellet density).

Remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   Given those pronouncements, and the lack of substantial compliance as discussed above, another remand is required.  38 C.F.R. § 19.9 (2015).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's claims file, including a copy of this REMAND, to the November 2015 skin VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the November 2015 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.  An additional examination should be scheduled only if deemed necessary by the examiner.

The examiner must respond to the following:

a. Identify all skin diagnoses of record since 2007, including those that may have resolved in the interim.  See, e.g., December 2007 Treatment Record of Dr. I.M.Z., M.D. (noting neoplasm, actinic keratosis, seborrheic keratosis).  

b. For each diagnosis identified, is it at least as likely as not that (i.e., 50 percent or greater probability) that the skin disability is related to the Veteran's period of service, including his presumed exposure to herbicides in Vietnam?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Furnish the Veteran's claims file, including a copy of this REMAND, to the November 2015 scars VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the November 2015 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.  An additional examination should be scheduled only if deemed necessary by the examiner.

The examiner must respond to the following:

a. Describe whether there the Veteran's body has any retained metallic fragments.  See March 2011 Record of Dr. R.N., M.D. (two metallic BBs in the abdomen); September 2011 VA X-Rays (showing pellet density).

b. For any such metallic fragments identified, is it at least as likely as not (i.e., 50 percent or greater probability) that any metallic fragments are related to the Veteran's period of service?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

